DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species of the claimed invention:
Species I:
Figure 5, 9A, 9B, 11A, 11B

Species II:
Figure 6

Species III:
Figure 7, 12, 13, 14

Species IV:
Figure 8A, 8B

Species V: 
Figure 10A, 10B

 The species are independent or distinct for the following reason(s): Species I differs from Species II because the diode (534) of Species I is connected to the HV line while the diode (634) of Species II is connected to ground;  Species I differs from Species III because transistor 560 of Species I is connected to diode (534) while transistor (780) is connected to the HV line; Species I differs from Species IV because capacitor (510) of species I is connected to Vin while resistor (810) of Species IV is connected to Vin; Species I differs from Species V because transistor (560) of Species I is connected to inductor (538) of Species I while transistor (560) of Species V is connect to transformer (538) of Species V; Species II differs from Species III because the diode (634) of species II is connected to the HV line while the transistor (780) of Species III is connected to the HV line; Species II differs from Species IV because capacitor (610) of Species II is connected to Vin while resistance (810) of Species IV is connected to Vin; Species II differs from Species V because diode (634) is connected to output capacitor (616) of Species II while transformer (538) is connected to output capacitor (516) of Species V; Species III differs from species IV because capacitor (710) of Species II is connected to Vin while resistor (810) of Species IV is connected to Vin; Species III differs from Species V because transistor (560) of Species III is connected to the HV line while the transistor (560) of Species V is connected to diode (534); and Species IV differs from Species V because resistance (810) of Species IV is connected to Vin while capacitor (510) of Species V is connected to Vin.


Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
a) the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification.
b) the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter.
c) the species or groupings of patentably indistinct species require a different field of search (e.g. searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORENA D BRUNER whose telephone number is (571)270-0262.  The examiner can normally be reached on M-F 9:30-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LORENA D BRUNER/Examiner, Art Unit 2839                                                                                                                                                                                                        
	/THIENVU V TRAN/                                          Supervisory Patent Examiner, Art Unit 2839